     Case 2:13-cv-03016-TOR    ECF No. 459   filed 02/18/21   PageID.18147 Page 1 of 34




 1    CHARLES M. TEBBUTT, WSBA #47255
      DANIEL C. SNYDER, pro hac vice
 2    Law Offices of Charles M. Tebbutt, P.C.
      941 Lawrence St.
 3
      Eugene, OR 97401
 4    Tel. 541.344.3505

 5    BRAD J. MOORE, WSBA #21802
      Stritmatter Kessler Whelan
 6    200 Second Avenue West
      Seattle, WA 98119
 7    Tel. 206.448.1777

 8
      Additional Counsel on signature page
 9

10                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF WASHINGTON
11
     COMMUNITY ASSOCIATION FOR
12   RESTORATION OF THE                           No. 2:13-CV-3016-TOR
     ENVIRONMENT, INC., a Washington
13   Non-Profit Corporation                       AMENDED CONSENT
          and                                     DECREE
14   CENTER FOR FOOD SAFETY, INC.,
     a Washington D.C. Non-Profit
15   Corporation,
                  Plaintiffs,
16
          v.
17
     COW PALACE, LLC, a Washington
18   Limited Liability Company, THE
     DOLSEN COMPANIES, a Washington
19   Corporation, and THREE D
     PROPERTIES, a Washington Limited
20   Liability Company.
21
                 Defendants.
22

23
24

     AMENDED CONSENT DECREE- 1
     Case 2:13-cv-03016-TOR    ECF No. 459    filed 02/18/21   PageID.18148 Page 2 of 34




 1         WHEREAS the Plaintiffs, the Community Association for Restoration of the

 2   Environment, Inc., and Center For Food Safety, Inc., initiated the above-captioned
 3   action by filing a Complaint on February 14, 2013, alleging that the Defendants named
 4
     in this lawsuit (“Defendants” or “Cow Palace”) had violated the Resource Conservation
 5
     and Recovery Act, 42 U.S.C. § 6901 et seq., seeking injunctive and declaratory relief
 6
     and attorneys and expert witness fees and costs. Defendants have denied the allegations
 7

 8   contained in the Complaint;

 9         WHEREAS the Court entered an Order on January 14, 2015 (ECF No. 320)

10   finding Defendants in violation of the Resource Conservation and Recovery Act
11
     (“RCRA”), 42 U.S.C. § 6901 et seq., by causing or contributing to an imminent and
12
     substantial endangerment to human health and the environment and by disposing of
13
     solid waste in such a manner as to constitute open dumping;
14
           WHEREAS the Parties entered into a Consent Decree for the purpose of
15

16   resolving all claims prior to trial. The Consent Decree was approved by the Court on

17   May 19, 2015.
18         WHEREAS the Parties requested and worked with the United States
19
     Environmental Protection Agency (EPA) for several months to incorporate the terms of
20
     the original Consent Decree into the March 2013 Safe Drinking Water Act (SDWA)
21
     Administrative Order on Consent (AOC) between the EPA and Defendants. The Parties
22

23   further requested that EPA assume oversight of the implementation of remedial actions

24

     AMENDED CONSENT DECREE- 2
     Case 2:13-cv-03016-TOR     ECF No. 459    filed 02/18/21   PageID.18149 Page 3 of 34




 1   set forth in the original Consent Decree as incorporated into the new AOC. Despite

 2   these good faith efforts, EPA declined to assume oversight over any aspect of the
 3
     original or this Amended Consent Decree;
 4
           WHEREAS after more than five years of activity under the Consent Decree, the
 5
     Parties wish to formally restate, clarify, and amend the Consent Decree as stated below.
 6
           NOW, THEREFORE, upon the consent of the Parties, and upon consideration of
 7

 8   the mutual promises contained herein, it is hereby ORDERED, ADJUDGED, and

 9   DECREED as follows:
10                                  GENERAL PROVISIONS
11
     1.    This Court has jurisdiction over the Parties and the subject matter of this lawsuit
12
     pursuant to 42 U.S.C. § 6972(a) and 28 U.S.C. § 1331. Venue is proper in this Court
13
     pursuant to 42 U.S.C. § 6972(a) and 28 U.S.C. § 1391(b). This Court shall have
14
15   continuing jurisdiction over this lawsuit for the purposes of interpretation, enforcement,

16   and, if necessary, modification of this Amended Consent Decree.

17   2.    The undersigned representative for each Party certifies that he/she is fully
18   authorized by the Party whom he/she represents to enter into the terms and conditions of
19
     this Amended Consent Decree and to legally bind the Party to it.
20
     3.    This Amended Consent Decree is a settlement of disputed facts and law, without
21
     admission of any allegations, fact or law contained in the notices of intent to sue or
22

23   Complaint. This Amended Consent Decree shall apply to and be binding upon the

24

     AMENDED CONSENT DECREE- 3
     Case 2:13-cv-03016-TOR     ECF No. 459     filed 02/18/21   PageID.18150 Page 4 of 34




 1   Parties to this lawsuit and to their successors in interest, subject to the following. This

 2   provision is intended to require full compliance with this Amended Consent Decree so
 3   long as any portion of the Dairy Facility is used by any person or entity in the course of
 4
     conducting Dairy Operations. For the purposes of this Agreement, the term “Dairy
 5
     Facility” means the real estate depicted on the map attached hereto as Exhibit A, and
 6
     any real estate added to the Dairy Facility for the purposes of conducting Dairy
 7

 8   Operations after the date of this Amended Consent Decree. The term “Dairy

 9   Operations” includes all aspects of the commercial production of milk from cows,

10   including but not limited to the related operations of compost, manure management,
11
     manure storage in lagoons and catch basins, the production and storage of silage and
12
     other animal feed materials, and the production of agricultural commodities which use
13
     any manure products from the Dairy Operations. However, nothing herein shall prevent
14
     Cow Palace from discontinuing any aspect of its Dairy Operations, or from transferring
15

16   any part of the Dairy Facility to other owners for uses other than for Dairy Operations.

17   This Amended Consent Decree shall no longer apply to real property that is not being
18   used for Dairy Operations; provided, however, that in the case of agricultural fields, the
19
     nitrogen application limitations shall not be lifted until such time as it can be
20
     demonstrated in a post-harvest test that there is an average of 25 ppm or less nitrate plus
21
     ammonium in the top two feet of the soil in such agricultural fields. Defendants, or any
22

23   of their successors or assigns, may sell the Dairy Facility, or any part or parts of the real

24

     AMENDED CONSENT DECREE- 4
     Case 2:13-cv-03016-TOR       ECF No. 459     filed 02/18/21   PageID.18151 Page 5 of 34




 1   property upon which the Dairy Facility or its Dairy Operations may be conducted,

 2   without Plaintiffs’ consent and without approval of the Court; provided, however, that
 3   Defendants provide a copy of the Amended Consent Decree to the new owner prior to
 4
     closing and provide written notice to Plaintiffs of the sale within 30 days of closing.
 5
     4.     This Amended Consent Decree constitutes the final, complete, and exclusive
 6
     agreement and understanding of the Parties with respect to the settlement embodied in
 7

 8   this Amended Consent Decree and the subject matter of this lawsuit. There are no

 9   representations or understandings relating to the lawsuit or its settlement other than

10   those expressly contained within this Amended Consent Decree. This Amended
11
     Consent Decree expressly supersedes, extinguishes, and replaces all prior stipulations
12
     and agreements between the parties, and expressly resolves, settles, and releases any and
13
     all claims that could have been raised by Plaintiffs prior to court approval of this
14
     Amended Consent Decree. Notwithstanding the foregoing, the Parties agree that in the
15

16   event there is a disagreement as to the meaning or effect of any particular item in this

17   document, the terms of the original Consent Decree may be utilized by either Party in an
18   effort to illustrate the context or original intent of the Parties.
19
     5.     This Amended Consent Decree may not be modified in any material respect
20
     except by explicit written agreement by the Parties. The Parties may seek Court
21
     approval of significant or foundational amendments to this Agreement.
22

23
24

     AMENDED CONSENT DECREE- 5
     Case 2:13-cv-03016-TOR     ECF No. 459    filed 02/18/21   PageID.18152 Page 6 of 34




 1   6.    This Amended Consent Decree constitutes the full and complete settlement of all

 2   claims, rights, demands, and causes of any action of any kind for any known or
 3   unknown acts, omissions, or any manner of actual or potential violations, through the
 4
     date of entry of the Amended Consent Decree, that Plaintiffs asserted or could have
 5
     asserted against the Defendants in this lawsuit or under the original Consent Decree.
 6
     This covenant not to sue in no way releases Defendants from, and shall in no way limit
 7

 8   Plaintiffs’ ability to enforce, the terms of this Amended Consent Decree, or any future

 9   violations of law committed by Defendants.

10   7.    Each Party acknowledges and represents that it has relied on the legal advice of
11
     its attorneys, all listed at the end of the Amended Consent Decree, who are the attorneys
12
     of its own choice, and that the terms of this Amended Consent Decree have been
13
     completely explained to each Party by its attorney(s), and that the terms are fully
14
     understood and voluntarily accepted.
15

16   8.    In the event that any part of this Amended Consent Decree is deemed by a court

17   of competent jurisdiction to be unlawful, void, or for any reason unenforceable, and if
18   that part is severable from the remainder of the Amended Consent Decree without
19
     frustrating its essential purpose, then the remaining parts of the Amended Consent
20
     Decree shall remain valid, binding, and enforceable.
21
     9.    If for any reason the Court should decline to approve this Amended Consent
22

23   Decree in the form presented, then the Parties agree to continue negotiations in good

24

     AMENDED CONSENT DECREE- 6
     Case 2:13-cv-03016-TOR     ECF No. 459    filed 02/18/21   PageID.18153 Page 7 of 34




 1   faith in an attempt to cure the objection(s) raised by the Court to entry of this Amended

 2   Consent Decree.
 3   10.   This Amended Consent Decree may be signed in counterparts, and such
 4
     counterpart signature page shall be given full force and effect.
 5
     11.   The Dairy Facility is presently located at and near 1631 North Liberty Road,
 6
     Granger, Washington, 98932 as further illustrated and described in Exhibit A attached
 7

 8   hereto. The Dairy meets the federal and state law definitions of a large concentrated

 9   animal feeding operation or “CAFO.”

10   12.   In operating the Dairy Facility, Defendants shall abide by this Amended Consent
11   Decree and the ruling by Judge Rice in CARE v. Cow Palace, 80 F.Supp.3d 1180 (E.D.
12
     Wash. 2015). If any of the terms of this Amended Consent Decree are stricter than the
13
     Resource Conservation and Recovery Act (“RCRA”), then the terms of the Amended
14
     Consent Decree shall control. Notwithstanding the foregoing, the Parties agree that
15

16   nothing in this Amended Consent Decree may be construed to obligate Defendants to

17   violate any law, regulation, or the current or amended terms of the AOC. In the event of

18   any perceived conflict, the Parties agree to submit the matter to the dispute resolution
19
     process described in paragraph 47.
20
     13.   Defendants shall update their NMP to reflect the requirements set forth herein and
21
     provide a copy to Plaintiffs for review and comment. Such updates shall make clear
22
     that Defendants have agreed to comply with the terms of this Amended Consent Decree,
23
24

     AMENDED CONSENT DECREE- 7
     Case 2:13-cv-03016-TOR     ECF No. 459    filed 02/18/21   PageID.18154 Page 8 of 34




 1   which shall be attached thereto (as permitted by the reviewing authority), as shall any

 2   updated provisions regarding lagoon construction. Updates shall also identify all fields
 3   owned, leased or “controlled” by Defendants, to which Defendants apply manure. For
 4
     the purposes of this Amended Consent Decree, Defendants shall be said to “control”
 5
     fields to which manure is applied when the following three elements are satisfied: 1)
 6
     manure is applied by Defendants’ employees or contractors using Defendants’ or
 7

 8   Defendants’ contractor’s trucks; 2) when the amounts/rates of application are not

 9   dictated by the recipient; and 3) when Defendants are not compensated for such manure

10   (e.g., reimbursement for fuel costs is not considered compensation). In all such
11
     instances, Defendants may only apply to such controlled fields when such fields can be
12
     demonstrated to have nitrate levels consistent with the thresholds set forth in
13
     paragraph 34, and when there is a demonstrated nutrient need for such field. Exports of
14
     manure to fields not “controlled” by Defendants shall be documented in a manner
15

16   consistent with 40 CFR 122.42(e)(3) and shall include the most recent nutrient analysis

17   from the source of the manure.
18   14.     Defendants shall provide proposed updates to their NMP to Plaintiffs as set
19
     forth herein within sixty (60) days of entry of this Amended Consent Decree. Plaintiffs
20
     shall provide review and comment within forty-five (45) days thereafter, and the Parties
21
     shall work collaboratively to present a mutually agreeable NMP to the Conservation
22

23   District in a reasonable time frame. Defendants shall thereafter periodically update their

24

     AMENDED CONSENT DECREE- 8
     Case 2:13-cv-03016-TOR    ECF No. 459    filed 02/18/21   PageID.18155 Page 9 of 34




 1   NMP to specifically include reference to all fields owned or leased by Defendants, and

 2   to which they have applied or intend to apply manure products. Defendants shall not
 3   apply manure to any fields it owns or leases that are not listed in an approved NMP;
 4
     provided, nothing shall prevent Defendants from submitting updates of their approved
 5
     NMP and adding additional fields to it for the sole purpose of nutrient applications. A
 6
     sample nutrient budget to be used for each field is further discussed herein and a form to
 7

 8   be used for each field is attached hereto as Exhibit B. Prior to application of manure

 9   products to any fields newly owned, leased, or controlled by Defendants, Defendants

10   shall conduct soil tests, obtain a recommendation, and adhere to the nitrate and
11
     phosphorus limitations set forth in paragraphs 34 and 37.
12
           OVERSIGHT OF AMENDED CONSENT DECREE IMPLEMENTATION
13
     15.    All Groundwater Monitoring of wells installed pursuant to the Consent Decree
14
     shall be conducted and reported quarterly to Plaintiffs in a manner consistent with the
15

16   2020 sampling and reporting protocols employed by Anchor QEA in its reports to

17   CARE, subject to any future modifications to testing parameters as may be reasonably
18   agreed by the parties. A representative and illustrative example of Anchor’s 2020 Q1
19
     report to CARE is attached hereto as Exhibit C. Plaintiffs recognize that the sampling
20
     and reporting done under this Amended Consent Decree will not conform to the
21
     technical and QA/QC requirements imposed by EPA under the AOC, but that the
22

23   general AOC sampling and reporting protocols will be followed. Further, Plaintiffs

24

     AMENDED CONSENT DECREE- 9
     Case 2:13-cv-03016-TOR    ECF No. 459     filed 02/18/21   PageID.18156 Page 10 of 34




 1   agree that Defendants will report only annually on phosphorus, anions, cations, and

 2   alkalinity. No groundwater sampling or reporting is necessary for nitrites, ammonia, or
 3   TKN (total Kjeldahl nitrogen). However, Defendants agree to re-initiate ammonia
 4
     testing if the quarterly nitrate concentration in any of the following wells with higher
 5
     than 10ppm nitrate shows a 20% increase over the average nitrate concentration in that
 6
     same well over the prior two corresponding quarters: : YVD wells 9, 10, 15, 19, and
 7

 8   DC-04. As an illustration, if the average concentration in YVD well 10 shows 50ppm

 9   nitrate in Q3 2021 and 60ppm nitrate in Q3 2022, then the average concentration is

10   55ppm. A nitrate concentration increase in Q3 2023 of more than 20% of that average,
11
     which would be an increase of 11ppm to 66ppm, would trigger a duty for ammonia
12
     testing in that well. In such an event, Defendants shall analyze the sample for ammonia
13
     in that well the following quarter. If a detection of ammonia occurs in the well at issue,
14
     then Defendants shall sample for ammonia at such well for each quarter until two
15

16   consecutive quarters show “no detect” for ammonia, or as otherwise may be agreed by

17   the parties. Further, any and all groundwater monitoring reports required to be
18   produced to the EPA under the AOC shall be simultaneously provided to Plaintiffs’
19
     designee(s). The Parties disagree as to whether the Groundwater Monitoring reports
20
     that Defendants provide to the Plaintiffs from the monitoring wells installed under the
21
     Consent Decree must also be provided by Defendants directly to EPA. Plaintiffs
22

23   reserve the right to bring this issue to the Court on motion for resolution.

24

     AMENDED CONSENT DECREE- 10
     Case 2:13-cv-03016-TOR     ECF No. 459     filed 02/18/21   PageID.18157 Page 11 of 34




 1         SITE INSPECTIONS, RECORD KEEPING, AND RECORD SHARING

 2   16.   For the duration of this Amended Consent Decree, Plaintiffs shall be allowed to
 3   inspect the Dairy Facility, including any application fields owned, leased, or otherwise
 4
     controlled by the Defendants, upon a minimum of 72 hours notice, not including
 5
     weekends and holidays. Plaintiffs may designate up to four individuals on any such
 6
     inspection; provided, however, that any such designated individuals shall possess
 7

 8   reasonable scientific or professional credentials so as to provide a meaningful

 9   assessment of Defendants’ progress under this Amended Consent Decree.

10   17.   Inspections shall be conducted between the hours of 8:00 AM and 6:00 PM on
11
     weekdays, unless otherwise agreed to by the Parties. Plaintiffs’ representatives shall be
12
     accompanied at all times by a representative of Defendants’ choosing.
13
     18.   For the duration of this Amended Consent Decree, Defendants agree to make
14
     available to Plaintiffs, in electronic form and at no cost to Plaintiffs, copies of any
15

16   reports, correspondence, sampling results, or other documents related to the Dairy

17   Facility’s Dairy Nutrient Management Plans, the AOC, and any documents generated as
18   part of this Amended Consent Decree. Defendants may withhold from Plaintiffs
19
     documents that are legitimately protected by attorney-client privilege or the attorney
20
     work product doctrine. If Defendants assert that a document is immune from
21
     production to Plaintiffs, then Defendants shall provide to Plaintiffs a privilege log
22

23   containing a description of the nature of the document(s) withheld, its author and

24

     AMENDED CONSENT DECREE- 11
     Case 2:13-cv-03016-TOR    ECF No. 459     filed 02/18/21   PageID.18158 Page 12 of 34




 1   recipients, its date, the privilege or immunity asserted, and a description of the content

 2   of the document which, without revealing privileged or protected information, enables
 3
     Plaintiffs to evaluate whether the privilege or immunity is being properly asserted.
 4
                          LAGOON LINING AND MAINTENANCE
 5
     19.    For the purposes of this Amended Consent Decree, the Parties agree that Cow
 6
     Palace has thus far timely lined or abandoned its lagoons and catch basins in a manner
 7

 8   generally consistent with the mutual understanding of the Parties under the original

 9   Consent Decree. With the exception of Settling Basins A and B, the parties concur that

10   Cow Palace’s lagoon lining obligations under the original Consent Decree have been
11
     satisfied. With respect to Settling Basins A and B, Cow Palace represents that such
12
     Basins were lined in accordance with EPA specifications prior to December 31, 2020.
13
     Plaintiffs have no reason to dispute this representation and the parties simply wait for
14
     Cow Palace’s as-built completion report, which is due to be submitted to no later than
15

16   February 28, 2021. If Plaintiffs have any questions or concerns about the lining of

17   Settling Basins A and/or B, those shall be resolved informally with Cow Palace or
18   brought to the attention of the Court no later than March 28, 2021.
19
     20.   The Parties agree that the completion of Cow Palace’s lagoon lining obligations
20
     eliminates the need for any further observation or monitoring of lagoon lining activities
21
     at Cow Palace, except insofar as Plaintiffs may wish to confirm any aspects of the
22

23   completion of lining of Settling Basins A and B.

24

     AMENDED CONSENT DECREE- 12
     Case 2:13-cv-03016-TOR    ECF No. 459    filed 02/18/21   PageID.18159 Page 13 of 34




 1                            GROUNDWATER MONITORING

 2   21.    Defendants have joined with George DeRuyter & Son Dairy, LLC, and D&A
 3   Dairy, LLC, Henry Bosma Dairy, a Washington Proprietorship, and Liberty Dairy,
 4
     LLC, a Washington Limited Liability Company, to fund the installation of a grid of 14
 5
     new monitoring wells, 12 of which were installed and finished as of early 2017 and one
 6
     of which was completed in December 2017. The first samples of the 12 installed wells
 7

 8   were taken in March 2017 at the same time as the first quarter 2017 AOC sampling. The

 9   13th well was installed and sampled in time for the fourth quarter 2017 AOC sampling.

10   The 14th well was installed in time for first quarter 2018 AOC sampling and will be
11
     included in the First Quarter 2018 report and thereafter. The locations of the 14 wells
12
     are depicted in the map attached hereto as Exhibit D. All wells on Exhibit D other than
13
     wells YVD-19-32 were installed pursuant to the AOC. Defendants shall sample the
14
     Consent Decree monitoring wells at the same time as sampling occurs under the AOC at
15

16   least once per quarter during the term of this Amended Consent Decree. To the extent

17   the AOC terminates prior to the termination of the Clean Water Drinking Project created
18   in the original Consent Decree, Defendants shall nevertheless continue to test at least
19
     YVD wells 9, 10, 15, 19, and DC-04 until such Clean Water Drinking Project
20
     terminates.
21

22   /
23   /
     /
24

     AMENDED CONSENT DECREE- 13
     Case 2:13-cv-03016-TOR    ECF No. 459   filed 02/18/21   PageID.18160 Page 14 of 34




 1                CENTRIFUGE MANURE SEPARATOR OR EQUIVALENT OR
                  BETTER NUTRIENT REDUCTION TECHNOLOGY
 2
     22.   As part of their commitment to reducing the nutrients applied to their farming
 3

 4   operations, and pursuant to their obligations under the original Consent Decree,

 5   Defendants installed and operated a centrifuge manure separator. The centrifuge

 6   manure separator has not performed to Defendant’s expectations and they have replaced
 7   it with an improved nutrient recovery system that utilizes polymers, screen separation
 8
     and mechanical dewatering. Defendants shall continue to consider and assess other
 9
     technologies to reduce nitrogen and phosphorus content of their manure containment
10
     and treatment systems. Defendants may at any time replace their nutrient recovery
11
12   system with any new system or technology that they reasonably believe to be equal or

13   superior to the performance of the then-existing system, following disclosure and

14   discussion with Plaintiffs.
15
     23.   Unless otherwise agreed by Plaintiffs, Defendants’ nutrient recovery system shall
16
     operate “in-line” with the Dairy’s existing manure separator system. “In-line” means
17
     that any manure passing through the primary separator shall subsequently be subjected
18
     to the nutrient recovery system (or its replacement), removing additional solids from the
19

20   liquid manure. This procedure shall remain in place except for brief periods in which

21   the system may be undergoing repair or maintenance, and unless and until the system is
22   replaced by similarly efficient or improved equipment or technology.
23
24

     AMENDED CONSENT DECREE- 14
     Case 2:13-cv-03016-TOR    ECF No. 459     filed 02/18/21   PageID.18161 Page 15 of 34




 1   24.   Defendants shall provide Plaintiffs with data showing the level of nitrogen and

 2   phosphorus in the liquid manure that is sent through the nutrient recovery systems both
 3
     prior to and following the nutrient recovery systems. Such information shall be
 4
     recorded twice per year, once in May and once in November, during the term of this
 5
     Amended Consent Decree, and provided to Plaintiffs annually and/or upon request. The
 6
     solids, prior to intended application to fields, shall be sampled to determine agronomic
 7

 8   application rates pursuant to other parts of the Amended Consent Decree.

 9                UNDERGROUND CONVEYANCE INSPECTION
10   25.   Defendants have completed inspection of all underground conveyance systems
11
     (piping, joints, manholes, inlet structures and discharge structures). Inspection included
12
     pressure testing of all transmission lines and/or video inspection and documentation of
13
     all underground structures. Results of all such inspections were provided to Plaintiffs’
14
15   designated representative(s) in 2016. This portion of the original Consent Decree has

16   been completed. As a continuing obligation, Defendants shall repair any leaks in the

17   ordinary course and shall ensure that all liquid manure is directed to lagoons.
18                                    COW PENS
19
     26.   Defendants have made modifications to their aprons and feed lanes (consistent
20
     with an oral agreement between the Parties) and water troughs within all the cow pens at
21
     the Dairy Facility, with appropriate piping or diversion that redirects all collected
22

23   wastewater to the Dairy Facility’s lagoon system. Defendants are now in compliance

24

     AMENDED CONSENT DECREE- 15
     Case 2:13-cv-03016-TOR    ECF No. 459    filed 02/18/21   PageID.18162 Page 16 of 34




 1   with all obligations under the original Consent Decree to pour concrete or otherwise

 2   reconfigure or modify their pens.
 3   27.   Defendants have implemented a protocol of regularly inspecting for and re-
 4
     grading all low-lying or wet spots within all the cow pens at the Dairy. Upon
 5
     identification of any ponding of water Defendants shall promptly take reasonable steps
 6
     to alleviate such ponding, including, as may be appropriate, vacuuming and removing
 7

 8   any ponded water from the pens. The re-grading process shall slope any low-lying or

 9   wet spots such that they no longer collect, or have the likelihood to collect, runoff from

10   the cow pens. Such inspection and re-grade shall occur at least monthly as weather
11
     conditions allow, and as practical in months where weather conditions make re-grading
12
     problematic.
13
     28.   Manure shall be scraped in the cow pens at least weekly and any accumulated
14
     piles removed at least monthly from March through October; provided, however, that
15

16   Defendants shall be excused from scraping pens during those weeks where persistent

17   weather events and/or ground saturation make it impossible to operate machinery in the
18   pens without getting stuck or potentially causing harm to the machinery. Defendants
19
     shall grade each cow pen before November 30 of each year so that any runoff from piled
20
     manure is routed to the alleys or other such drains in order that such runoff be conveyed
21
     directly to the lagoon system. Defendants shall keep records, on the forms attached as
22

23
24

     AMENDED CONSENT DECREE- 16
     Case 2:13-cv-03016-TOR    ECF No. 459     filed 02/18/21   PageID.18163 Page 17 of 34




 1   Exhibit E hereto, documenting all actions required by this subsection and provide them

 2   to Plaintiffs annually and/or upon request.
 3
                                          SILAGE AREA
 4
     29.   Defendants’ Silage Areas are located entirely on an impervious surface and have
 5
     been since the original Consent Decree was entered. Defendants shall continue to
 6
     maintain their Silage Area on an impervious surface for as long as this Amended
 7

 8   Consent Decree is in place. For purposes of this section, the storage of natural products

 9   (hay, triticale, corn) that are expected to be incorporated into silage are not considered
10   located in the Silage Area, but rather are stored in synthetic AgBags in an area adjacent
11
     to the Silage Area. Defendants may store corn silage in AgBags so long as the dry
12
     matter content of such corn silage is maintained at 30% or higher. So long as the
13
     natural products are stored in synthetic AgBags, or containers of similar construction
14
15   that prevent regular contact with soils, such natural products need not be maintained on

16   an impervious surface. AgBags shall be positioned so that if there is any leachate it will

17   be directed to an asphalt apron where it shall be collected and conveyed to the lagoons.
18   Asphalt aprons shall be installed in a manner that harmonizes with the lagoon
19
     installation schedule.
20
                                      COMPOST AREA
21
     30.   Defendants have completed the reconfiguration of their compost facility in a
22

23   manner consistent with the original Consent Decree. All compost facilities are now

24

     AMENDED CONSENT DECREE- 17
     Case 2:13-cv-03016-TOR    ECF No. 459     filed 02/18/21   PageID.18164 Page 18 of 34




 1   sloped, graded and compacted in a manner designed to prevent pooling, and with

 2   leachate flowing to a collection system that directs any runoff to the Dairy’s lagoon
 3   system.
 4
     31.    Should Cow Palace seek to use other areas for compost, Cow Palace shall notify
 5
     Plaintiffs in writing and the Parties shall work in good faith to ensure that any additional
 6
     compost areas meet at least the minimum requirements set forth in paragraph 32.
 7

 8   32.   For any such additional compost areas used henceforth at the Dairy Facility,

 9   Defendants shall (1) re-grade, as necessary, the area to a slope of at least 2% and (2)

10   compact, as may be necessary, the area to 95% of standard proctor compaction to reduce
11
     permeability and ensure a permeability value of no less than 1 x 10-4 cm/sec. The
12
     Parties recognize that the permeability value of 1 x 10-4 cm/sec is a negotiated value,
13
     and Plaintiffs’ acceptance of this value for the purposes of settlement may not be
14
     construed as an admission that such value will prevent leaching. The Parties also
15

16   recognize that compaction to 95% of standard proctor may well result in a permeability

17   value significantly greater than 1 x 10-4 cm/sec.
18   33.   Upon entry of this Amended Consent Decree, all composted manure shall be fully
19
     cycled annually such that no compost shall remain at the facility for longer than one
20
     calendar year. This requirement is subject to reasonable extensions of up to 90 days in
21
     the event precipitation shortens the typical compost season.
22

23   /

24

     AMENDED CONSENT DECREE- 18
     Case 2:13-cv-03016-TOR    ECF No. 459     filed 02/18/21   PageID.18165 Page 19 of 34




 1                 MANURE APPLICATION & FIELD MANAGEMENT

 2   34.   Defendants shall ensure that all future applications of manure to agricultural
 3   fields owned, leased or controlled by the Defendants are based upon the nutrient
 4
     management budget as described in paragraph 14. The nutrient budget requires
 5
     Defendants to determine that nutrient application rates are based on residual soil nitrate
 6
     and phosphorus levels, ensuring that manure is applied in agronomic quantities and rates
 7

 8   as defined herein. For all fields owned, leased, or controlled by Defendants, the post-

 9   harvest sampling contemplated under this Amended Consent Decree shall be conducted

10   consistent with the post-harvest sampling protocols that have been observed since the
11
     original Consent Decree was entered. Future applications of manure products to
12
     agricultural fields owned, leased, or controlled by Defendants shall be made at
13
     agronomic rates, and shall be supported by a recommendation by a qualified agronomist
14
     as well as post-harvest soil tests from the top two feet of fields demonstrating
15

16   compliance with the nitrogen and phosphorous thresholds set forth in the following

17   paragraphs. All deliveries of liquid or solid manure, and all sales of separator solids,
18   straw manure and compost (except for uses for fields owned, leased, or otherwise
19
     controlled by Defendants), shall be considered exports that are not subject to the
20
     requirements of this Amended Consent Decree, provided that Defendants shall maintain
21
     records of such exports that are consistent with 40 CFR 122.42(e)(3) and paragraph 13
22

23
24

     AMENDED CONSENT DECREE- 19
     Case 2:13-cv-03016-TOR     ECF No. 459    filed 02/18/21   PageID.18166 Page 20 of 34




 1   herein. In addition to the requirement to always apply at agronomic rates and consistent

 2   with the nutrient budget, Defendants shall comply with the following restrictions:
 3
           a.     To the extent any field owned, leased, or otherwise controlled by the
 4
           Defendants has been shown, post-harvest 2019, to have an average of greater than
 5
           25 ppm residual nitrate plus ammonium in the top two feet of the soil column, as
 6
           determined by the fall post-harvest and spring pre-plant sampling, Defendants
 7

 8         shall not apply to such field in 2020 and thereafter until and unless the average is

 9         shown by subsequent test to be below 25 ppm. Thereafter Defendants may apply
10         to agronomic rates and in accordance with the nutrient budget.
11
     35.   Any fields subsequently purchased, leased, or otherwise controlled by
12
     Defendants, shall be subject to the limitations set forth in paragraph 34. In addition to
13
     the above limitations, if it appears that additional nutrients are required during the
14
15   spring/summer growing season to any crop, Defendants shall first take tissue samples to

16   determine whether additional nutrients may be applied agronomically.

17   36.   Furthermore, in the event any given field fails to meet the post-harvest nitrate
18
     limit for any field in two consecutive years, then the nutrient budget shall be modified in
19
     a manner designed to consistently reach the post-harvest limit. Plaintiffs shall be
20
     consulted on any such modifications. If the Parties cannot agree to an acceptable
21

22   modification prior to March 31st of the year following the second non-compliant test,

23   then the matter shall be submitted to the Court for resolution.

24

     AMENDED CONSENT DECREE- 20
     Case 2:13-cv-03016-TOR     ECF No. 459         filed 02/18/21   PageID.18167 Page 21 of 34




 1   37.   All of the fields owned, leased or controlled by Defendants shall be subject to the

 2   following phosphorus requirements, with the goal of getting phosphorus levels in the
 3
     top two feet of soil to agronomic levels at or below 40 ppm:
 4
              a. Based on the average phosphorus levels measured in the 1- and 2- foot
 5
                  intervals during the fall, post-harvest sampling, Defendants shall not
 6
                  exceed the phosphorus application restrictions defined in the table below:
 7
                           Fall Average Available P in               Total annual application based on P
 8
                                   Upper 2 feet                              (Crop years 2020+)
 9                               (mg Olsen P/kg)
                                  < 40 mg ppm                                  Control for N
10                                 41-100 ppm                              90% of crop extraction
                                  101-180 ppm                             66.6% of crop extraction
11                                  >181 ppm                                  No application


12   38.   It is Plaintiffs’ position that the limits for application set forth herein are a
13
     compromise intended to achieve significant reduction of ongoing impacts but may not
14
     represent the scientific standards that may be needed to provide full, long-term
15
     environmental protection. Plaintiffs have agreed to limitations set forth herein, in
16
     conjunction with the Clean Drinking Water Project, in order to provide immediate relief
17
18   to potentially impacted residents.

19   39.   Defendants shall make available to Plaintiffs copies of all manure management
20   documents created by the Dairy Facility, including but not limited to, field application
21
     summaries, export records, regularly-maintained moisture sensor data, soil sampling,
22
     manure sampling, handwritten field application logbooks, crop yield data, tissue
23
24

     AMENDED CONSENT DECREE- 21
     Case 2:13-cv-03016-TOR     ECF No. 459    filed 02/18/21   PageID.18168 Page 22 of 34




 1   sampling data, nutrient budgets, and nutrient planning and application documents

 2   generated by Defendants.
 3   40.    Notwithstanding the foregoing, the Defendants contend that there may be extreme
 4
     circumstances that warrant an Emergency Winter Land Application so as to ensure that
 5
     lagoons do not breach. In such event, Defendants shall provide written notice to
 6
     Plaintiffs prior to such application. In the event such Emergency Winter Land
 7

 8   Application occurs at such hours that prior notice is not possible, then notice shall be

 9   provided immediately following such application. Such notification shall include the

10   anticipated date, location, and volume of such Emergency Winter Land Application and
11
     assurance that all reasonable steps have been taken to ensure that discharges off the field
12
     do not occur during thawing or precipitation events until the manure is properly
13
     incorporated into the soil. In the event of such application, the Parties shall confer and
14
     discuss whether the need for an Emergency Winter Land Application requires any
15

16   modification of the storage capacities called for in the approved Lagoon Plan. Given

17   the more frequent heavy precipitation events of the past few years, and their expected
18   continued occurrence, the present 25-year/24-hour storm event used for storage capacity
19
     calculation shall be revised upward.
20
           PROVISION OF BOTTLED WATER OR REVERSE OSMOSIS SYSTEM
21
     41.    Defendants agreed under the original Consent Decree to provide $2,000 per
22

23   month to support a complementary Clean Drinking Water Project. Such obligations

24

     AMENDED CONSENT DECREE- 22
     Case 2:13-cv-03016-TOR    ECF No. 459    filed 02/18/21   PageID.18169 Page 23 of 34




 1   were intended to supplant the duties assumed by Defendants on February 6, 2015, under

 2   the Stipulation reached by the Parties (ECF No. 336). Such Stipulation required
 3   Defendants to provide bottled water service to persons in a defined area near the Dairy
 4
     Facility. Defendants have complied in all respects with both obligations, resulting in
 5
     payments by Defendants in the amount of $43,117.03. The Clean Drinking Water
 6
     Project has been in place since at least May of 2015 and shall remain in place until
 7

 8   terminated pursuant to paragraph 45(C) below. However, given Defendants’ past

 9   payment for bottled water service, Defendants shall have a credit in the amount of

10   $43,117.03 (the “Overpayment Credit”). Defendants may temporarily suspend
11
     payments to the Clean Drinking Water Project, with the $2,000 per month otherwise due
12
     being deducted from the Overpayment Credit. After a period of 21 months, the next
13
     month’s payment due from Defendants shall be $882.97 ($2,000 minus the remaining
14
     $1,117.03 in Overpayment Credit). Thereafter, Defendants shall resume the $2,000
15

16   monthly payments, which shall remain in place until termination pursuant to paragraph

17   45(C) below. The parties agree that Cow Palace’s last $2,000 payment was December
18   of 2019, meaning they are relieved of further payments through September 30, 2021. On
19
     October 1st of 2021 Cow Palace shall pay $882.97, and shall resume $2,000 monthly
20
     payments on the first of each month thereafter until the Clean Water Provision has been
21
     terminated. Provided, however: If the Amended Consent Decree with respect to the
22

23   water payments terminates prior to November 1, 2021, Plaintiffs shall reimburse

24

     AMENDED CONSENT DECREE- 23
     Case 2:13-cv-03016-TOR    ECF No. 459    filed 02/18/21   PageID.18170 Page 24 of 34




 1   Defendants in an amount equal to the remaining Overpayment Credit. The Clean

 2   Drinking Water Project shall be solely responsible for administering the funds. The
 3   Clean Drinking Water Project provides bottled water and/or reverse osmosis systems to
 4
     residents whose residential water has tested at or near 10 ppm nitrate.
 5
     42.   As long as the funds from Defendants or any other sources can be shown to have
 6
     fulfilled the purpose of the Project, then the Clean Drinking Water Project may utilize
 7

 8   any excess funds to supply clean drinking water to such eligible persons or residences in

 9   the Granger/Sunnyside area believed to be impacted by contaminated groundwater.

10   Except as provided in paragraph 41 above, in no event may any excess funds be
11
     refunded to Defendants. Plaintiffs shall provide a report by March 31, 2021 for funds
12
     used through 2020 for the Clean Drinking Water Project. Such report shall include the
13
     number of homes reached, the number of homes provided with alternative drinking
14
     water, and the funds expended. A list of the homes that the Dairies must maintain has
15

16   been agreed upon and is attached as Exhibit F.

17   43.   Defendants’ obligation to contribute to the Clean Drinking Water Project shall
18   terminate only as provided below in paragraph 45(C).
19
       PAYMENT OF ATTORNEYS’ FEES, EXPERT WITNESS FEES, AND COSTS
20
     44.   Plaintiffs’ attorneys’ fees, expert fees, and costs incurred in association with the
21
     underlying lawsuit have been paid consistent with the earlier Court Order. ECF No. 305
22

23   (Order) and ECF No. 309 (stipulation on fees). The Parties disagree as to the amount of

24

     AMENDED CONSENT DECREE- 24
     Case 2:13-cv-03016-TOR     ECF No. 459    filed 02/18/21   PageID.18171 Page 25 of 34




 1   any additional fees that may be owed to Plaintiffs since January of 2016. The original

 2   consent decree provided that Defendants would pay Plaintiffs an amount not to exceed
 3   $9,000 per year for monitoring costs. Plaintiffs have provided records to Defendants
 4
     indicating the nature of work their lawyers and experts have performed from 2016-2019
 5
     and contend that such additional work was necessitated by the EPA’s decision not to
 6
     participate in the oversight of the Consent Decree and that Plaintiffs should be
 7

 8   compensated for that additional work. Further, Plaintiffs contend that they are entitled

 9   to recover the additional fees they have incurred in the course of negotiating and

10   drafting this Amended Consent Decree. Plaintiffs contend that the total costs and fees
11
     associated with such work and payable by Defendants through November 30, 2020 are
12
     $52,000.00. Defendants contend that the Plaintiffs agreed to cap their fees at $9,000 per
13
     year through 2017 and at $4,000 in 2018 and 2019 and that the additional fees requested
14
     are not reasonable. In order to resolve outstanding claims fees and costs for 2016
15

16   through the date of entry of this Amended Consent Decree, Defendants agree to pay to

17   Plaintiffs a total of $48,000.00 over the course of six monthly installments in the
18   amount of $8,000 each. The first installment payment is due thirty days following the
19
     Court’s entry of this Amended Consent decree. Separately, Defendants shall pay
20
     Plaintiffs up to a total of $3,000 per year in attorneys’ fees and any other expenses
21
     (travel costs, expert fees, etc.) for 2021 and again for 2022, for Plaintiffs’ reasonable
22

23   and necessary oversight of Cow Palace’s performance of its duties herein. Plaintiffs

24

     AMENDED CONSENT DECREE- 25
     Case 2:13-cv-03016-TOR    ECF No. 459    filed 02/18/21   PageID.18172 Page 26 of 34




 1   shall submit their billing and expense records to Cow Palace no later than by February 1

 2   of 2022 and 2023 respectively, and such sums shall be paid within 30 days. Plaintiffs
 3
     reserve the right to seek additional fees if Defendants unreasonably fail to provide the
 4
     documents or information required herein, or materially breach any of the terms of this
 5
     Amended Consent Decree in a manner that reasonably requires additional oversight by
 6
     Plaintiffs. Cow Palace similarly reserves the right to dispute the reasonableness or
 7

 8   necessity of any such claimed fees or expenses.

 9                                       TERMINATION
10   45.   This Amended Consent Decree shall terminate as follows:
11
           A.     With the exception of the Clean Drinking Water Project and phosphorus,
12
     this Amended Consent Decree shall terminate no later than March 1, 2021, provided
13
     that Defendants have certified to EPA that they’ve completed the lining of Settling
14
     Basins A and B consistent with the terms of paragraph 19, above, and subject to
15

16   Defendants’ continued compliance from the date of entry of this Amended Consent

17   Decree with the material terms herein. Compliance with material terms means that
18   Defendants will have, at a minimum:
19
           1.     Provided reasonable and timely access to Plaintiffs’ representatives as
20
     contemplated in the Amended Consent Decree;
21
           2.     Substantially and in good-faith complied with all record-keeping, notice
22

23   and document production obligations;

24

     AMENDED CONSENT DECREE- 26
     Case 2:13-cv-03016-TOR    ECF No. 459    filed 02/18/21   PageID.18173 Page 27 of 34




 1         3.     Completed the lining of the final lagoons as set forth herein, and

 2   maintained and repaired the lagoons in a manner consistent with industry standards;
 3         4.     Maintained, monitored and reported information from the new monitoring
 4
     wells in a manner consistent with their obligations herein;
 5
           5.     Managed the nutrient recovery system, compost, pens, underground
 6
     conveyances, silage, and other dairy operations in a manner consistent with the
 7

 8   obligations herein;

 9         6.     Substantially complied with their obligations under the Application Field

10   Management Plans and Irrigation Water Management Plans, and substantially complied
11
     with their duty to only apply at agronomic rates, within the nutrient budget, and
12
     exclusively as allowed under this Amended Consent Decree; and
13
           7.     Consistently achieved post-harvest limits of 25 ppm nitrate average,
14
     including ammonium, in the top two feet, according to the time frames set forth in this
15

16   Amended Consent Decree; and provided that all obligations as they relate to nitrates

17   shall continue to be honored and observed under the Dairy’s nutrient management plan.
18         B.     This Amended Consent Decree shall terminate with respect to obligations
19
     relating to phosphorus only when at least 50% of Defendants’ fields have tested post-
20
     harvest at or less than 100 ppm average in the top two feet of the fields, and with
21
     demonstrable downward trends in all other fields.
22

23
24

     AMENDED CONSENT DECREE- 27
     Case 2:13-cv-03016-TOR    ECF No. 459    filed 02/18/21   PageID.18174 Page 28 of 34




 1         C.     With respect to the Clean Drinking Water Project for these Defendants, this

 2   Amended Consent Decree shall terminate only when the five (5) wells shown on the
 3
     map attached hereto as Exhibit D (including YVD wells 9,10,15,19, and DC-04) test
 4
     lower than 10 ppm nitrate for 8 consecutive quarters; or when the collection of data
 5
     from all wells shows data that, in conjunction with other available information and data
 6
     points, a reasonable person would conclude that the Dairy Facility is no longer causing
 7

 8   or contributing nitrate to groundwater in excess of the maximum contaminant level of

 9   10 ppm. To the extent the Parties do not agree, the matter shall be submitted to the
10   dispute resolution process, and if need be to the Court for hearing and resolution.
11
                                     INTEGRATION
12
     46.   This Amended Consent Decree constitutes the final, complete, and exclusive
13
     agreement and understanding among the Parties with respect to the settlement reflected
14
     in this Amended Consent Decree, and supersedes all prior agreements and
15

16   understandings among the Parties related to the subject matter in the original Consent

17   Decree (expect as otherwise specifically referenced herein).
18                                  DISPUTE RESOLUTION
19
     47.   In the event of any dispute regarding implementation, interpretation, or
20
     compliance with this Amended Consent Decree, the Parties shall first attempt to
21
     informally resolve that dispute through meetings of the Parties. Any Party may initiate
22

23   the informal dispute resolution process by serving written notice of a request for dispute

24

     AMENDED CONSENT DECREE- 28
     Case 2:13-cv-03016-TOR      ECF No. 459    filed 02/18/21   PageID.18175 Page 29 of 34




 1   resolution on the other Party. If no resolution is reached within thirty (30) calendar days

 2   of the date that the notice of a request for dispute resolution is served, then the Parties
 3   may resolve the dispute by filing motions with the Court.
 4
                                        EFFECTIVE DATE
 5
     48.   The effective date of this Amended Consent Decree shall be the date upon which
 6
     the Court enters in the civil docket a copy of this Amended Consent Decree signed by
 7

 8   the Court.

 9                                      FINAL JUDGMENT

10   49.   Upon approval and entry of this Amended Consent Decree by the Court, this
11
     Amended Consent Decree shall constitute a final, non-appealable judgment of the Court
12
     under Rules 54 and 58 of the Federal Rules of Civil Procedure.
13
                                               NOTICES
14
     50.   Whenever notice is required to be given or a document is required to be sent by
15

16   one Party to another under the terms of this Amended Consent Decree, it shall be

17   directed to the individuals at the addresses specified below, unless prior notice of a
18   change has been given to the other Party. A notice is sufficient under this Amended
19
     Consent Decree if it is provided in writing through U.S. mail, hand-delivered, or
20
     provided electronically by e-mail, with e-mail being the first choice for all
21
     communications. If notice is provided via U.S. mail, it shall be considered effective
22

23   upon the date of mailing.

24

     AMENDED CONSENT DECREE- 29
     Case 2:13-cv-03016-TOR    ECF No. 459    filed 02/18/21   PageID.18176 Page 30 of 34




 1         For Plaintiffs CARE and CFS:

 2         Charles M. Tebbutt and B. Parker Jones, Law Offices of Charles M. Tebbutt (e-
 3
           mail already provided) attention: Yakima Valley Dairies Consent Decree.
 4
           For Defendants:
 5
           Brendan Monahan, Stokes Lawrence Velikanje Moore & Shore (e-mail already
 6
           provided), attention: Yakima Valley Dairies Consent Decree.
 7

 8   The Parties have exchanged designated email addresses to be used in accordance with

 9   this Section. Any Party may change either the notice recipient or the address for

10   providing notices to it by serving the other Parties with a notice setting forth such new

11   notice recipient or address.

12

13   WE HEREBY CONSENT to the Entry of this Amended Consent Decree.
14    COMMUNITY ASSOCIATION FOR                   CENTER FOR FOOD SAFETY, INC.
      RESTORATION OF THE
15    ENVIRONMENT, INC.
16    By:______________________________ By:_____________________________
           Helen Reddout, President          George Kimbrell, Senior Attorney
17
18   Plaintiffs; and

19    COW PALACE, LLC                             THE DOLSEN COMPANIES

20
      By:______________________________ By:_____________________________
21         Adam P. Dolsen, Manager           Adam P. Dolsen, President

22    THREE D PROPERTIES, LLC
23
24

     AMENDED CONSENT DECREE- 30
      Case 2:13-cv-03016-TOR          ECF No. 459    filed 02/18/21   PageID.18177 Page 31 of 34


        '
            I         For Plaintiffs CARE and CFS:

,1·      2            Charles M. Tebbutt and B. Parker Jones, Law Offices ofCharles M. Tebbun (e•
         3
                      mail already provided) attention: Yakima Valley Dairies Consent Dectt.e.
         4
                      ,._. inrr , "
        5
                     P al ,. Mu •••� Stokes Lawrence VeJik&llje Moore & Shore {e-mail already
         6
                      provided), attention: Yakima Valley Dairies Consent De<:ree.
         7
         g 1be Parties have exchanged designated email addresses to be ll5'!d in oocon!ance with
         9 thls Section. Any Party may chmige either the notice recipient or the add� for
        IO providing llOlices ta it by scrving the other Parties with a notice setting fonh such oew
        11 notice recipietu or address.
        [2
        13 WE HEREBY CONSENT to the Eniry of this Amended Consent Decree.
        14 COMMUNITY ASSOCIATION FOR   CENI'ER FOR FOOO SAFITY, INC.
           RESTORATION OF THE
        IS ENVIRONMENT. INC.
                                7
                              il:td-:/fB y:
                      it.I
        16
           By : f
                    f¼t    �
                   Reddout, res, nt
        17
        18      Pfauidff3; 4nd

        19 COW PALACE, LLC                                THE DOLSEN COMPANIES

                                                          By: ��
        �� By:       �&!Manager                                 Adan, P. Dolsen, .President

        22 THREE O PROPERTIES, LLC
        23
        24

                AMENDED CONSENT 0.ECR.EE- 30
     Case 2:13-cv-03016-TOR    ECF No. 459   filed 02/18/21   PageID.18178 Page 32 of 34




 I   By:�A&,-
        Adam P. Dolsen. Manager
 2
     Defendants.
 3
 4
 5          Respectfully submitted this _th day of January, 2021 and effective on the date

 6 entered by the Court.
 7 s/ Brad J. Moore                            s/ Charles M. Tebbutt
   BRAD J. MOORE, WSBA #21802                  CHARLES M. TEBBUTT
 8 Stritmatter Kessler Whelan                  WSBA#47255
   200 Second Ave. W.                          DANIEL C. SNYDER
 9 Seattle, WA 98119
                                               OR Bar No. 105127 (pro hac vice)
   Tel. 206.448.1777
10 E-mail: Brad@stritmatter.com                Law Offices of Charles M. Tebbutt, P.C.
                                               941 Lawrence St.
11 Local counsel for Plaintiffs                Eugene, OR 97401
                                               Tel. 541.344.3505
12                                             E-mail: charlie.tebbuttlaw@gmail.com
13                                             dan. tebbuttlaw@gmail.com

14                                             Counsel for Plaintiffs

15 s/ Jessica L. Cul12e1212er                  s/ George A. Kimbrell
   JESSICA L. CULPEPPER                        GEORGE A. KIMBRELL
16 NY Bar Member (pro hac vice)                WA Bar No. 36050
                                               Center for Food Safety, 2nd Floor
17 Public Justice                              303 Sacramento Street
   1825 K Street NW, Ste. 200                  San Francisco, CA 94111
18 Washington, DC 20006                        Tel. 415.826.2770
   Tel. 202.797.8600
19 E-mail: jculpepper@publicjustice.net        Emails:
                                               gk.imbrell@centerforfoodsafety.org
20
      Counsel for Plaintiffs
                                               Counsel/or Plaintiff Center for Food
21                                             Safety
22 s/ Tobx James Marshall
   TOBY J. MARSHALL, WSBA # 32726
23 BETHE. TERRELL, WSBA # 26759
24

      AMENDED CONSENT DECREE- 31
     Case 2:13-cv-03016-TOR    ECF No. 459   filed 02/18/21   PageID.18179 Page 33 of 34




 1    By:______________________________
           Adam P. Dolsen, Manager
 2
     Defendants.
 3

 4

 5
           Respectfully submitted this 28th day of January, 2021 and effective on the
 6

 7   date entered by the Court.

 8    s/ Brad J. Moore                          s/ Charles M. Tebbutt
      BRAD J. MOORE, WSBA #21802                CHARLES M. TEBBUTT
 9    Stritmatter Kessler Whelan                WSBA #47255
      200 Second Ave. W.                        DANIEL C. SNYDER
10    Seattle, WA 98119                         OR Bar No. 105127 (pro hac vice)
      Tel. 206.448.1777
      E-mail: Brad@stritmatter.com              Law Offices of Charles M. Tebbutt, P.C.
11
                                                941 Lawrence St.
12    Local counsel for Plaintiffs              Eugene, OR 97401
                                                Tel. 541.344.3505
13                                              E-mail: charlie.tebbuttlaw@gmail.com
                                                dan.tebbuttlaw@gmail.com
14
                                                Counsel for Plaintiffs
15

16    s/ Jessica L. Culpepper                   s/ George A. Kimbrell
      JESSICA L. CULPEPPER                      GEORGE A. KIMBRELL
17                                              WA Bar No. 36050
      NY Bar Member (pro hac vice)              Center for Food Safety, 2nd Floor
      Public Justice                            303 Sacramento Street
18    1825 K Street NW, Ste. 200                San Francisco, CA 94111
19    Washington, DC 20006                      Tel. 415.826.2770
      Tel. 202.797.8600
20    E-mail: jculpepper@publicjustice.net      Emails:
                                                gkimbrell@centerforfoodsafety.org
21    Counsel for Plaintiffs
                                                Counsel for Plaintiff Center for Food
22                                              Safety

23    s/ Toby James Marshall
      TOBY J. MARSHALL, WSBA # 32726
24    BETH E. TERRELL, WSBA # 26759

     AMENDED CONSENT DECREE- 31
     Case 2:13-cv-03016-TOR    ECF No. 459   filed 02/18/21   PageID.18180 Page 34 of 34




 1    Terrell Marshall Law Group PLLC
      936 North 34th Street, Suite 300
 2    Seattle, WA 98103
      206-816-6603
 3
      Emails: bterrell@terrellmarshall.com
 4    tmarshall@terrellmarshall.com

 5    Counsel for Plaintiffs

 6

 7
                                                s/Brendan V. Monahan
 8                                              Brendan V. Monahan
                                                Sean A. Russel
 9                                              Stokes Lawrence
                                                120 N. Naches Avenue
10                                              Yakima, WA 98901
                                                bvm@stokeslaw.com
11                                              sean.russel@stokeslaw.com
                                                Mathew L. Harrington
12                                              Olivia Gonzalez
                                                Stokes Lawrence
13                                              1420 Fifth Avenue
                                                Seattle, WA 98101
14                                              MLH@stokeslaw.com
                                                olivia.gonzalez@stokeslaw.com
15
                                                Counsel for Defendants
16

17
18       IT IS SO ORDERED:

19                   DATED February 18, 2021

20

21

22                                              THOMAS O. RICE
                                                United States District Judge
23
24

     AMENDED CONSENT DECREE- 32
